MEMORANDUM OPINION
NIX, Judge.
Plaintiff in error, Maxine Walstion Cooper, hereinafter referred to as the defendant, was charged with the crime of Murder in the District Court of Oklahoma County. She was tried by a jury, found guilty of the lesser included offense of Manslaughter 1st Degree, and sentenced to Four Years in the penitentiary. From that judgment and sentence she has appealed to this Court.
We have carefully examined the record and reviewed the testimony in the instant case, and find no fundamental error. The evidence is more than sufficient to support the verdict of the jury.
The judgment and sentence is affirmed.
BRETT, P. J., and BUSSEY, J., concur.